J-S10018-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANGELA RIGGS AND JOSEPH RIGGS,             :   IN THE SUPERIOR COURT OF
    W/H                                        :        PENNSYLVANIA
                                               :
                      Appellants               :
                                               :
                                               :
               v.                              :
                                               :
                                               :   No. 2310 EDA 2017
    MARTIN MAIN LINE HONDA,SCOTT               :
    IMPORTS, INC., AVORIC REAL                 :
    ESTATE, LLC, AND 123 E.                    :
    LANCASTER AVE., LLC


                   Appeal from the Order Entered July 7, 2017
      In the Court of Common Pleas of Philadelphia County Civil Division at
                     No(s): December Term, 2016 No. 2908


BEFORE: BOWES, J., OLSON, J., and NICHOLS, J.

MEMORANDUM BY OLSON, J.:                                   FILED MAY 11, 2018

        Appellants, Angela Riggs and Joseph Riggs, appeal from the order

entered on July 7, 2017 sustaining preliminary objections filed by Martin

Main Line Honda, Scott Imports, Inc., and 123 E. Lancaster Ave., LLC1

(collectively Appellees) and transferring this case from Philadelphia County

to Montgomery County. Upon review, we affirm.

        The trial court summarized the facts and procedural history of this

case as follows:
____________________________________________


1  Avoric Real Estate, LLC was originally named as a defendant, but was
dismissed by stipulation on March 24, 2017. They are not a party to the
instant appeal.
J-S10018-18



       On October 11, 2017, [Appellants] were visiting [] Martin Line
       Honda’s premises, located at 123 Lancaster Avenue, Ardmore,
       Pennsylvania, when Ms. Riggs [] allegedly fell because of a
       defective condition on the floor, sustaining serious injuries to her
       shoulder, neck, and brain. [Appellants] are a married couple
       who are residents of Flourtown, Montgomery County,
       Pennsylvania.     [Appellees] are Pennsylvania corporations with
       their primary places of business in Ardmore, Montgomery
       County, Pennsylvania.

       On February 23, 2017, [Appellants] filed a [f]irst [a]mended
       [c]omplaint setting forth claims for negligence and loss of
       consortium against all [Appellees].            [Appellees] filed
       [p]reliminary [o]bjections for improper venue on March 9, 2017,
       and [Appellants] filed a response on March 28, 2017. On April 3,
       2017, [the trial c]ourt ordered the parties to conduct discovery
       limited to the issue of venue and submit supplemental briefs by
       June 2, 2017. On July 7, 2017, [the trial c]ourt entered an
       [o]rder sustaining [Appellees] [p]reliminary [o]bjections and
       transferring the case to Montgomery County.

Trial Court Opinion, 9/13/2017, at 1-2 (footnotes omitted).          This timely

appeal resulted.2

       On appeal, Appellants present the following issue for our review:

       Whether the [trial c]ourt erred when it sustained [] preliminary
       objection[s] to venue and transferred this case from Philadelphia
       County to Montgomery County where the record reflects that []
       Scott Imports, Inc. regularly conducted business in Philadelphia
       at all relevant times?

Appellants’ Brief at 5.


____________________________________________


2 On July 10, 2017, Appellants filed a notice of appeal. On July 19, 2017,
the trial court ordered Appellants to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b).           Appellants
complied on August 8, 2017. On September 13, 2017, the trial court issued
an opinion pursuant to Pa.R.A.P. 1925(a).



                                           -2-
J-S10018-18



      Appellants claim that the trial court erroneously transferred venue to

Montgomery County because Scott Imports, Inc. regularly conducts business

in Philadelphia County.     Id. at 9.        Appellants argue that because they

initiated the lawsuit, the trial court should have given their choice of forum

great weight and hesitated to change venue.           Id. at 13-14.     Appellants

contend that the trial court abused its discretion in determining that storing

and inspecting vehicles at two Philadelphia warehouses were not acts “of

sufficient quality and quantity to warrant a finding of proper venue there.”

Id. at 14.      For support, Appellants point to the deposition of the

Vice-President of Scott Imports, Inc., William Camp.               Id. at 15-17.

Appellants maintain Camp testified that the Montgomery County facility

holds approximately only “20 vehicles and that employees regularly move

vehicles back and forth between there and the Philadelphia inspection and

storage   site[s].”   Id.   at   15.     The    two   Philadelphia facilities hold

approximately 200-375 vehicles.        Id.   At one of the Philadelphia facilities,

employees perform pre-delivery inspections of the new vehicles for sale. Id.

In sum, Appellants contend that the Philadelphia properties are used to

regularly conduct business because they “are critical to the business and

directly further the corporate objectives” and are used “on a weekly and

sometimes daily basis.”     Id. at 16-17.      Accordingly, Appellants aver that

Scott Imports, Inc. failed to meet its burden of establishing that venue was

improper in Philadelphia County and the trial court abused its discretion or

erred in transferring venue to Montgomery County. Id. at 17.

                                        -3-
J-S10018-18



     Our standard of review is as follows:

     A trial court's ruling on venue will not be disturbed if the decision
     is reasonable in light of the facts. A decision to transfer venue
     will not be reversed unless the trial court abused its
     discretion. A plaintiff's choice of forum is given great weight,
     and the burden is on the party challenging that choice to show it
     is improper.

     However, if there exists any proper basis for the trial court's
     decision to grant the petition to transfer venue, the decision
     must stand. The Rules of Civil Procedure make specific provision
     for venue in pertinent part as follows:

     Rule 1006. Venue. Change of Venue

     (a)   Except as otherwise provided by Subdivisions (b) and (c)
           of this rule, an action against an individual may be brought
           in and only in a county in which the individual may be
           served or in which the cause of action arose or where a
           transaction or occurrence took place out of which the
           cause of action arose or in any other county authorized by
           law.

     (b)   Actions against the following defendants, except as
           otherwise provided in Subdivision (c), may be brought in
           and only in the counties designated by the following rules:
           ... corporations and similar entities, Rule 2179.

     (c)   An action to enforce a joint or joint and several liability
           against two or more defendants, except actions in which
           the Commonwealth is a party defendant, may be brought
           against all defendants in any county in which the venue
           may be laid against one of the defendants under the
           general rules of Subdivisions (a) or (b).

     Pa.R.C.P. 1006.

     [Moreover, when] corporations are party defendants, Rule 2179
     is also applicable. That Rule provides in relevant part as follows.

     Rule 2179. Venue



                                     -4-
J-S10018-18


     (a) Except as otherwise provided by an Act of Assembly or by
     subdivision (b) of this rule, a personal action against a
     corporation or similar entity may be brought in and only in

           (1)   the county where its registered office or principal
                 place of business is located;

           (2)   a county where it regularly conducts business;

           (3)   the county where the cause of action arose; or

           (4)   a county where the transaction or occurrence took
                 place out of which the cause of action arose.

     Pa.R.C.P. 2179(a).

                          *            *           *
     Our Supreme Court's decision in Purcell v. Bryn Mawr
     Hospital, 579 A.2d 1282 (Pa. 1990), provides substantial
     guidance for [the] resolution of [what conduct constitutes
     “regularly conducted business” under Pa.R.C.P. 2179(a)].
     In Purcell, the Court reviewed the question of whether venue in
     that medical malpractice suit was properly laid in Philadelphia
     County where Bryn Mawr Hospital, the situs of the alleged
     negligence, was located in Montgomery County. That
     determination turned on whether Bryn Mawr Hospital's contacts
     with Philadelphia County were sufficient to compel it to defend
     itself there. The Court explained that such business contacts
     must be evaluated based on their quality and quantity. Id. at
     1285. Quality of acts means those directly, furthering or
     essential to, corporate objects; they do not include incidental
     acts. Quantity means those acts which are so continuous and
     sufficient to be general or habitual. Id. For corporate acts, those
     in aid of a main purpose are collateral and incidental, while those
     necessary to its existence are direct. Id.

     The Supreme Court further explained that each case must rest
     on its own facts. Id. The plaintiff in Purcell asserted the
     following as evidence that Bryn Mawr conducted business in
     Philadelphia County: it had contractual relations with residency
     programs of Philadelphia teaching hospitals, recruited and
     employed medical students from those teaching hospitals,
     advertised in Philadelphia telephone directories and a
     Philadelphia newspaper, purchased goods and services from

                                    -5-
J-S10018-18


       Philadelphia County businesses, and derived a percentage of its
       income from Philadelphia residents. Bryn Mawr did not, however,
       have a branch clinic or other such presence in Philadelphia
       County. After consideration of the nature of these business
       contacts, the Supreme Court concluded that venue was not
       proper in Philadelphia County because none of the contacts was
       more than incidental.


Krosnowski v. Ward, 836 A.2d 143, 146–147 (Pa. Super. 2003) (en banc)

(footnote and parentheticals omitted); see also Goodman v. Fonslick, 844
A.2d 1252, 1255 (Pa. Super. 2004) (Two small satellite physicians' offices

located in Philadelphia did not constitute sufficient business contacts to

support venue in Montgomery County when all hospital treatment for

referrals was conducted at the Montgomery County hospital facility and,

thus, the branch offices were incidental to its main goal of providing hospital

care in Montgomery County).

       Here, the trial court determined:

       As a preliminary matter, [Appellants] do not contest that the
       [Appellees’] main corporate objective is to sell vehicles in their
       showroom in Montgomery County, and have failed to put forward
       evidence that the storage of cars in Philadelphia is anything
       more than “in aid of” that objective. Furthermore, [Appellants]
       overlook [] Superior Court [precedent,] which clearly
       establish[es] that the crux of “regularly conducting business”
       rests on where business is actually occurring. Here, [Appellants]
       operate a place of business only in Montgomery County; they
       interact with customers only in Montgomery County; and,
       perhaps most importantly, they make sales only in Montgomery
       County.[3] Pursuant to Pa.R.C.P. 2179(a), it simply cannot be

____________________________________________


3  The trial court also recognized that “[t]here is no evidence of record that
customers travel to the Philadelphia facilities to purchase or pick up vehicles,
(Footnote Continued Next Page)


                                           -6-
J-S10018-18


      that [Appellees’] mere possession of two leased storage
      properties, which serve an incidental purpose to their corporate
      objective, creates a venue in Philadelphia.

Trial Court Opinion, 9/13/2017, at 4-5 (emphasis in original).

      Upon review, we agree. The contacts here were insufficient to compel

Appellees to defend themselves in Philadelphia County.           Appellees’ main,

corporate objective is selling vehicles in Montgomery County, not storing

vehicles in Philadelphia County.         The storage of vehicles in Philadelphia

County aids the business in Montgomery County, but is incidental and

collateral to its core purpose.4     We discern no abuse of discretion or error of

law in transferring venue to Montgomery County.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/18



(Footnote Continued) _______________________

nor is there any evidence that [Appellees] have ever even applied for a
license to conduct business in Philadelphia.” Trial Court Opinion, 9/13/2017,
at 4.

4  William Camp testified that the storage facilities could be located
anywhere and, in fact, there is another facility located in Bala Cynwyd in
Montgomery County. See N.T. 5/8/2017, at 41.



                                          -7-
J-S10018-18




              -8-